Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 6-30-21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicants incorporation by reference statement was not present on the filing date and is therefore new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Cogen et al. (US 20140329091), cited by the examiner.
The reference discloses a cable coating composition containing a “PE1” which is a polyethylene containing 3.1% maleic anhydride (paragraph 62; Table 1) as in applicants second comonomer and “PE2” which is a polyethylene containing 8% glycidyl methacrylate (paragraph 63) as in applicants first comonomer and note Table 1 for concentrations such as 49.5% of each of PE1 and PE2 and note that crosslinking occurs at paragraph 73. Note document claim 4 where the comonomer may be maleic anhydride of acrylic acid as in claim 7. Regarding claim 9 note paragraph 78 in Example 4 for the addition of LDPE and crosslinking. Note paragraph 84 in examples 5 and 6 for compounding and crosslinking using an extruder as in claims 13-15. 

Claim 12 is rejected under 35 U.S.C. 102(a1) as being anticipated by Cogen et al. (US 20140329091), as evidenced by Ichiki et al. (US 2018051151) both cited by the examiner
Cogen does not explicitly disclose that comparative example 4 is crosslinkable despite lack of crosslinkers. However, Ichiki at paragraph 48 that polyethylene is crosslinkable by electron beam radiation and hence as Cogens material is a polyethylene it is assumed that Cogens material is ebeam crosslinkable.

Claim 11 is rejected under 35 U.S.C. 102(a1) as being anticipated by Cogen et al. (US 20140329091) as evidenced by Fagrell et al. (US 20130220666), cited by the examiner.
Cogen does not disclose anything explicit regarding hotset elongation. However, Fagrell discloses a similar cable coating composition (see the abstract disclosing an epoxy containing polyethylene cureable by curing agents) having applicants hot set characteristic at paragraph 300 and due to the similarity of the composition of Fagrell and Cogen it is assumed that similar or identical  characteristics would be inherent.

Claims 1-8, 11-15 and 18-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Choudhery  et al. (US 20120220699), cited by the examiner.
The reference discloses a composition containing coreactive first and second polymers which are mixed in an extruder (abstract) and crosslinked at paragraph 60. Note paragraphs 63 -75 describing the materials of the examples in which the first polymer may be a copolymer containing 8% glycidyl methacrylate (paragraph 6) and the second copolymer is always an carboxylic acid monomer containing polymer which may include PRIMACOR 59901 containing 20% acrylic acid (paragraph 73) . Note examples 7B, 8, 11 and 11C containing the 8% glycidyl methacrylate monomer containing polymer in combination with the carboxylic acid containing polymer in a ratio of 1:2 to 2:1 and note that the two polymers are the only materials present, i.e. is free of curing agents. Due to the similarity of applicants process for producing a composition and those of the reference, gel content as in claim 19 and hotset elongation as in claim 11 is assumed inherent.

Claims 1-6, 8, 10-13, 15 and 18-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Moteki (US 4855363), cited by the examiner.
The reference discloses a “crosslinkable” polymer composition containing an olefin copolymer I having unsaturated acids therein and an olefin copolymer II containing glycidyl groups (abstract). Note Table 2 for examples containing II-a-4/I-d-4 and II-a-2/I-d-2 having applicants level of glycidyl groups and anhydride groups and in which the copolymers are present in applicants ratio and further having applicants gel level. Due to the similarity of applicants process for producing a composition and those of the reference, hotset elongation as in claim 11 is assumed inherent.



The prior art relied upon does not teach or suggest a cable comprising a layer substantially free of curing agents as in claim 17.
Claims 1-4, 12 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17610772 (reference application) as evidenced by Moteki (US 4855363), cited above. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional features of the copending claims are not excluded by applicants claims. While crosslinkability is not recited, this would be apparent to those skill in the art in light of Moteki who discloses similar compositions are crosslinkable. Note copending claims 16 for a cable, copending claim 11 for use of glycidyl methacrylate and applicants amounts of copolymer in claim 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 12 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17610769 (reference application) as evidenced by Moteki (US 4855363), cited above. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional features of the copending claims are not excluded by applicants claims. While crosslinkability is not recited, this would be apparent to those skill in the art in light of Moteki who discloses similar compositions are crosslinkable. Note copending claims 21 and 23 for a cable, copending claim 7 for use of glycidyl methacrylate and applicants amounts of copolymer in claim 2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
8-2-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765